Citation Nr: 0715524	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  04-37 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1. Entitlement to an initial compensable evaluation for scar, 
residual of shell fragment wounds, right upper extremity.  

2. Entitlement to an initial compensable evaluation for scar, 
residual of shell fragment wounds, right lower extremity.  

3. Entitlement to an initial compensable evaluation for scar, 
residual of shell fragment wounds, upper lumbar spine with 
retained foreign body in the right lower mid-buttock.

4. Entitlement to service connection for back pain, to 
include as secondary to the residual of the gunshot or shell 
fragment wounds.

5.  Entitlement to service connection for a right knee and 
leg disorder, to include as secondary to the gunshot or shell 
fragment wounds.



REPRESENTATION

Veteran represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel


INTRODUCTION

The veteran had active service from October 1965 to October 
1968. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the present appeal, the veteran is service connected for 
scars as the residuals of shell fragment wounds in the right 
upper and lower extremities, and a scar as the residual of a 
shell fragment wound in the upper lumbar spine with a 
retained foreign body in the right lower mid-buttock.  

Evaluation of residuals of gunshot or shell fragment wound 
injuries includes consideration of resulting impairment to 
the muscles, bones, joints and/or nerves, as well as the 
deeper structures and residual symptomatic scarring.  In 
considering the residuals of such injuries, it is essential 
to trace the medical-industrial history of the disabled 
person from the original injury, considering the nature of 
the injury and the attendant circumstances, and the 
requirements for, and the effect of, treatment over past 
periods, and the course of the recovery to date. 38 C.F.R. § 
4.41 (2004).

Service medical records show that the veteran had small 
fragment wounds of the arm, buttocks, and legs in July 1967.  
An August 1967 record shows that the veteran had surgical 
aftercare for a wound, fragment, of upper lumbar spine, 
incurred in August 1967 after the veteran was hit by Vietcong 
fire while making a helicopter assault. 

A June 2004 VA examination provided detailed findings as to 
the scarring that resulted from the gunshot or shell fragment 
injuries.  However, the examiner did not indicate if there 
was any underlying muscle injury incurred as a result of the 
gunshot or shell fragment wounds.  The medical evidence of 
record also fails to specify which muscle groups were 
affected at the time of the initial in-service injuries.  
Furthermore, although the VA examiner stated that the 
bilateral lumbar pain was not related to the bullet wound 
scar or embedded bullet fragments, he did not state if the 
right leg and knee pain was secondary to the right lower 
extremity shell fragment wound.  

As all manifestations of gunshot and shell fragment wounds 
are separately ratable, a VA examination is necessary to 
evaluate the veteran as to all of the residuals of these 
injuries, including resulting impairment to the muscles, 
bones, joints and/or nerves.  Accordingly, the Board finds 
that a remand of this case is necessary so that the veteran 
can undergo further VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the notification 
requirements set forth at 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) (1) are 
fully complied with and satisfied.  This 
includes notifying the veteran of all five 
elements of a service connection claim 
which include: (1) veteran's status; (2) 
existence of a disability; (3) a connection 
between the veteran's service and the 
disability; (4) degree of disability; and 
(5) effective date of the disability as 
described in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The veteran should undergo an 
appropriate VA examination(s) with respect 
to the residuals of the gunshot and shell 
fragment wounds. The claims folder and a 
copy of this REMAND must be made available 
to and reviewed by the examiner prior to 
the examination.  These examiner(s) should 
determine the exact nature and extent of 
all current pathology involving the 
veteran's arm, buttocks, spine, and leg.  
The examiner(s) should provide a 
comprehensive discussion of the nature of 
the initial injuries, to the extent known, 
as they relate to all current complaints.  
The examiner(s) should also report which 
muscle groups were affected by the initial 
gunshot and shell fragment wounds, and 
discuss any current residual muscle 
impairment resulting from these wounds.  If 
some degeneration or other disability of 
orthopedic or neurological nature is due to 
one cause and others are due to other 
causes, these differences should be 
described; and if they cannot be 
distinguished, this should be so stated.  
The examiner(s) should also offer a medical 
opinion as to the whether the reported back 
pain, to include lumbago, and any right 
lower extremity pain is due to the gunshot 
or shell fragment wounds. 

3.  After undertaking any other development 
deemed essential in addition to that 
specified above, the RO/AMC should re-
adjudicate the veteran's claim, with 
specific consideration given to the question 
of whether the gunshot wound to the back and 
the residual of the shell fragment wounds to 
the buttocks should be assigned separate 
ratings.  If the benefit sought on appeal 
remains denied, the veteran should be 
provided a Supplemental Statement of the 
Case (SSOC).  The veteran and his 
representative should also be afforded the 
opportunity to respond to that SSOC before 
the claim is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Michael Lane
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



